                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

                Plaintiff,

vs.                                                                   No. 18-cv-401 KG/SCY

CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, AND
BRIAN JOHNSTON, in his individual capacity.

                Defendants.


               PLAINTIFF’S RESPONSE TO DEFENDANTS’
  MOTION TO DISMISS COUNT I AND COUNT III OF PLAINTIFF’S COMPLAINT


        COMES NOW Plaintiff, Brittany Allison [hereinafter “Allison”], by and through her

attorney of record, Law Offices of Michael E. Mozes, P.C., and hereby submits her Response to

Defendants’ Motion to Dismiss Count I and Count III of the Plaintiff’s Complaint. As grounds

therefor, Allison states as follows:

                                       I. INTRODUCTION

        As a general proposition, Allison does not dispute Defendants’ rendition of applicable

law with respect to the legal standard on a motion to dismiss nor the restriction of damages in 29

U.S.C. § 207(r) to unpaid wages. However, Allison does dispute Defendants’ claim that Allison

has not accrued unpaid wages in this matter. Therefore, the central thrust of Allison’s argument

herein is that she be permitted to amend her Complaint to include such damages. The procedural

status of this matter is that we are in the early stages of discovery, no depositions have been

taken, and it works no prejudice to Defendants to allow amendment of the Complaint at this

early stage of litigation.

                                                 1
                               II. ARGUMENTS AND AUTHORITIES

       A.      Damages Under 29 U.S.C. § 207(r).

       A private right of action exists under 29 U.S.C. § 207(r) of the FLSA for violations of

this statutory provision. Clark v. City of Tucson, 2018 U.S. Dist. LEXIS 69547 **14-15 (D. Ariz.

2018); Tolene v. T-Mobile, USA, Inc., 178 F.Supp.3d 674, 679 (N.D. Ill. 2016); Lico v. TD Bank,

2015 U.S. Dist. LEXIS 70978 **5-6 (E.D.N.Y. 2015). The courts have found the enforcement

mechanism of 29 U.S.C. § 216(b) provided for the following remedies for violations of § 207(r):

(1) lost wages; (2) liquidated damages; (3) reasonable attorney’s fees; and (4) costs. 178

F.Supp.3d at 679; Lico, 2015 U.S. Dist. LEXIS at *3.

       In this particular matter, working off the pay stubs Allison was able to gather from the

pertinent one-year period following her return to work, Allison was forced to use over 100 hours

of leave and comp time in order to deal with the health problems occasioned by Defendants

failures to provide the accommodations required under the FLSA and the New Mexico Breast

Pump Act (NMBPA). These wage losses are compensable under 207(r). Furthermore, it

remains unknown at this stage of the litigation whether allowable breaks under 207(r) and the

NMBPA are compensable under the regulations and the policies of the City of Farmington and,

particularly, the Farmington Police Department. In any case, these issues constitute fact matters

requiring discovery and proof.

       Moreover, Exhibit A to Defendants’ Motion to Dismiss incorrectly states the substance of

applicable statutes when it claims that “[t]here are no existing penalties under Civil Rights

statutes.” This is unsurprising since the Fiscal Impact Report, Exhibit A, states clearly on page

1, “[Fiscal impact reports (FIRs) are prepared by the Legislative Finance Committee (LFC) for

standing finance committees of the NM Legislature. THE LFC does not assume responsibility



                                                 2
for the accuracy of these reports if they are used for other purposes.” The case law interpreting

the relevant FLSA statutory provisions cited above clearly provides for penalties and remedies in

the form of damages and payment of other fees and costs. The FIR presented by Defendants is

not dispositive of any issue set forth in the Motion to Dismiss.

       Allison has contacted opposing counsel regarding the request to amend the Complaint to

include the allegations in the above paragraph and Defendants’ counsel, despite a subsequent

number of communications between counsel related to this matter, has failed to respond. Allison

intends to file a pleading directed to amendment under FRCP 15(a)(2) in order to more fully

present her arguments before the Court.

       Wherefore, Allison respectfully requests that the Court deny Defendants’ Motion to

Dismiss, allow Allison to filed an Amended Complaint to include her claims of lost wages under

29 U.S.C. §207(r), and for such further relief the Court deems just and appropriate under the

circumstances.

                                              Respectfully submitted,



                                              LAW OFFICES OF MICHAEL E. MOZES, P.C.



                                              /s/Michael E. Mozes
                                              Michael E. Mozes
                                              Attorney for the Plaintiff
                                              5732 Osuna Road NE
                                              Albuquerque, NM 87109-2527
                                              (505) 880-1200
                                              Michael@mozeslawoffice.com




                                                 3
I HEREBY CERTIFY that a copy of the foregoing pleading was sent on October 8 th, 2018 to
opposing counsel of record, Brian K. Nichols, Esq., and Mia K. Lardy, Esq., through the Court’s
electronic CM/ECF system, as reflected on the Notice of Electronic Filing.

/s/ Michael E. Mozes
Michael E. Mozes




                                               4
